United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 99-1911
                                   ___________

Benjamin E. Schreiber,                  *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Matt Murphy; Don Kirkendall,            *     [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: October 7, 1999

                               Filed: October 13, 1999
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Benjamin E. Schreiber appeals from the district court’s1 order granting summary
judgment in favor of defendant jail officials in his 42 U.S.C. § 1983 action alleging
deliberate indifference. Having reviewed the record and the parties’ briefs, we affirm
for the reasons stated in the district court’s opinion. See 8th Cir. R. 47B.



      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-